DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/20 has been entered.
Claim Status
3.  The amendment, filed 10/23/2020, has been entered. 

4.  Claims 20-27, 30, 32-37, 40-42, and 44 are pending. Claims 1-19, 28-29, 31, 38-39, and 43 are cancelled. Claims 20, 27, 30, 33, 41, and 44 are amended. Claims 34, 35 and 37 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/19. Claims 20-27, 30, 32, 33, 36, 40-42, and 44 are under examination.

Information Disclosure Statement
5.  The information disclosure statements (IDS) submitted on 10/23/20 were filed and 

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 04/23/20:
The objections of claims 20 and 41, found on page 3, at paragraphs 6 and 7, are withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 20-27, 30, 32, 33, 36, and 40-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 4, at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 30, 33, and 43 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 7, at paragraph 11, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 20-27, 30, 32, 33, 36, and 40-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, found on page 10, at paragraph 11, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 20-27, 30, 32, 33, 36, and 40-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, found on page 21, at paragraph 14, is withdrawn in light of Applicant’s amendments thereto.



Maintained Rejection: Double Patenting
7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

8.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

9.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

10.  Claims 20-27, 30, 32, 33, 36, 40-42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,975,927.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same OspA polypeptides of Borrelia.
For example, instant claims are drawn to polypeptide(s) comprising a mutant fragment of a Borrelia outer surface protein A (OspA), and wherein the mutant OspA fragment comprises a C-terminal domain of an OspA of Borrelia afzelii, B. burgdorferi s.s., B. bavariensis, or B. garinii which lacks at least the first 70 N-terminal amino acid residues; and wherein the mutant OspA fragment differs from the corresponding wild-type B. afzelii, B. burgdorferi s.s., B. bavariensis, or B. garinii OspA fragment sequence at least by the introduction of at least one disulfide bond that is formed by the introduction of i) one cysteine, which forms said disulfide bond with a cysteine residue present within the wild-type fragment; or ii) two cysteines, which together form said disulfide bond, wherein said two cysteines are substituted for amino acids at one amino acid at any of positions 182+/-3 and one amino acid at any of positions 269+/-3; one amino acid at any of positions 182+/-3 and one amino acid at any of positions 272+/-3; one amino acid at any of positions 244+/-3 and one amino acid at any of positions , wherein the numbering of the cysteine substitutions corresponds to amino acid positions in the full-length OspA of B. afzelii, K78 as defined by SEQ ID NO: 19 or the homologous amino acids of an OspA from a Borrelia other than B. afzelii. 
Similarly, patented claims are drawn to compositions comprising SEQ ID NO: 27 (Lip-S4D1-S3hybD1-aa); SEQ ID NO: 29 (Lip-S1D1-S2D1); and/or SEQ ID NO: 33 (Lip-S5D1-S6D1) which each comprises an OspA fragment modified with a cysteine residue to form a disulfide bond; and wherein D1 is Disulfide Bond Type l with cysteine residues inserted at position 183 +/- 3 and 270+/- 3 (see definitions in Table A-3).
Therefore, the patented claims are a species of the instant claims’ genus and thereby anticipate them; see MPEP 2131.02.

Applicant’s Arguments 
11.  Applicant argues one of ordinary skill in the art would not have arrived at the invention of the amended claims in view of the claims of the patent.

Response to Arguments
12.  With regards to Applicant’s arguments, the Office disagrees and notes that one of the options encompassed by the instant claims includes substitutions any one amino acid at any of positions 182+/-3 and one amino acid at any of positions 272+/-3. Thus, this argument is not persuasive because the patented claims are a species falling within 

Maintained Rejection Double Patenting
13.  Claims 20-27, 30, 32, 33, 36, 40-42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,986,704.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same OspA polypeptides of Borrelia.
For example, instant claims are drawn to polypeptide(s) comprising a mutant fragment of a Borrelia outer surface protein A (OspA), and wherein the mutant OspA fragment comprises a C-terminal domain of an OspA of Borrelia afzelii, B. burgdorferi s.s., B. bavariensis, or B. garinii which lacks at least the first 70 N-terminal amino acid residues; and wherein the mutant OspA fragment differs from the corresponding wild-type B. afzelii, B. burgdorferi s.s., B. bavariensis, or B. garinii OspA fragment sequence at least by the introduction of at least one disulfide bond that is formed by the introduction of i) one cysteine, which forms said disulfide bond with a cysteine residue present within the wild-type fragment; or ii) two cysteines, which together form said disulfide bond, wherein said two cysteines are substituted for amino acids at one amino acid at any of positions 182+/-3 and one amino acid at any of positions 269+/-3; one amino acid at any of positions 182+/-3 and one amino acid at any of positions 272+/-3; one amino acid at any of positions 244+/-3 and one amino acid at any of positions , wherein the numbering of the cysteine substitutions corresponds to amino acid positions in the full-length OspA of B. afzelii, K78 as defined by SEQ ID NO: 19 or the homologous amino acids of an OspA from a Borrelia other than B. afzelii.
Similarly, patented claims are drawn to a polypeptide comprising a mutant OspA fragment heterodimer selected from the group consisting of Lip-S1D1-S2D1 (SEQ ID NO: 186), Lip-S2D1-S1D1 (SEQ ID NO: 192), Lip-S1D1-S2D4 (SEQ ID NO: 198), and Lip-S2D4-S1D1 (SEQ ID NO: 203); each of which comprises an OspA fragment modified with a cysteine residue to form a disulfide bond; and wherein D1 is Disulfide Bond Type l with cysteine residues inserted at position 182 and 269 (see definitions in Table A-4).
Therefore, the patented claims are a species of the instant claims’ genus and thereby anticipate them; see MPEP 2131.02.

Applicant’s Arguments 
14.  Applicant argues one of ordinary skill in the art would not have arrived at the invention of the amended claims in view of the claims of the patent.

Response to Arguments
15.  With regards to Applicant’s arguments, the Office disagrees and notes that one of the options encompassed by the instant claims includes substitutions any one amino 

New Rejection: Double Patenting
16.  Claims 20-27, 30, 32, 33, 36, 40-42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,766,931. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same OspA polypeptides of Borrelia.
For example, instant claims are drawn to polypeptide(s) comprising a mutant fragment of a Borrelia outer surface protein A (OspA), and wherein the mutant OspA fragment comprises a C-terminal domain of an OspA of Borrelia afzelii, B. burgdorferi s.s., B. bavariensis, or B. garinii which lacks at least the first 70 N-terminal amino acid residues; and wherein the mutant OspA fragment differs from the corresponding wild-type B. afzelii, B. burgdorferi s.s., B. bavariensis, or B. garinii OspA fragment sequence at least by the introduction of at least one disulfide bond that is formed by the introduction of i) one cysteine, which forms said disulfide bond with a cysteine residue present within the wild-type fragment; or ii) two cysteines, which together form said disulfide bond, wherein said two cysteines are substituted for amino acids at one amino acid at any of positions 182+/-3 and one amino acid at any of positions 269+/-3; one , wherein the numbering of the cysteine substitutions corresponds to amino acid positions in the full-length OspA of B. afzelii, K78 as defined by SEQ ID NO: 19 or the homologous amino acids of an OspA from a Borrelia other than B. afzelii.
Similarly, patented claims are drawn to a polypeptide comprising a first disulfide bond-stabilized C-terminal fragment of an outer surface protein (OspA), wherein said first disulfide bond-stabilized C-terminal fragment is a hybrid C-terminal OspA fragment consisting of, from the Ν- to C-terminal direction, a fusion of a first and a second OspA portion from two different Borrelia strains, wherein said polypeptide induces an immune response protective against a Borrelia infection and wherein i) said first OspA portion consists of amino acids 125-176 or amino acids 126-175 of OspA from a Borrelia strain that is not Β. garinii, strain PBr, and ii) said second OspA portion consists of amino acids 176-274 or amino acids 177-274 of OspA from Β. garinii, strain PBr (SEQ ID NO: 8), wherein the second OspA portion differs from the corresponding wild-type sequence at least by the substitution of the wild-type amino acid at position 182+/-3 of SEQ ID NO: 8 by a cysteine and by the substitution of the wild-type amino acid at position 269+/-3 of SEQ ID NO: 8 by a cysteine and wherein a disulfide bond between the introduced cysteines is present; and wherein the numbering of the amino acids and of the cysteine substitutions is according to the numbering of corresponding amino acids 
Therefore the co-pending claims are more specific (i.e. requiring a second OspA portion from two different Borrelia strains) of the broader instant claims’ genus and thereby anticipate them; see MPEP 2131.02.

Conclusion
19. No claims are allowed.

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

21.  Information regarding the status of an application may be obtained from the Patent 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

February 16, 2021